Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Donald Trantham, Jr., appeals the district court’s order dismissing Trantham’s claims against all Defendants. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Trantham v. Henry Cnty. Sheriff’s Office, No. 4:10-cv-00058-jlk-mfu, 2011 WL 863498 (W.D.Va. Mar. 10, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.